ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Weil Construction, Inc.                        ) ASBCA No. 62286
                                               )
Under Contract No.    W9126G-17-C-0141         )

APPEARANCES FOR THE APPELLANT:                    Johnathan M. Bailey, Esq.
                                                  Kristin E. Zachman, Esq.
                                                   Bailey & Bailey, P.C.
                                                   San Antonio, TX

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Dawn-Carole Harris, Esq.
                                                  Brian D. Payton, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

      Dated: September 23, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62286, Appeal of Weil Construction,
Inc., rendered in conformance with the Board’s Charter.

      Dated: September 23, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals